Citation Nr: 0022732	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-12 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  In April 1985, the Board denied entitlement to service 
connection for a back disorder.  The veteran's motion for 
reconsideration of this decision was denied by the Acting 
Chairman in January 1998.

2.  Evidence has been presented since the April 1985 Board 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder.  

3.  No medical evidence has been presented to render 
plausible a claim that any current back disorder is the 
result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The April 1985 Board decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7103(a) (West Supp. 2000); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the April 1985 Board decision 
denying entitlement to service connection for a back disorder 
is new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a back disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO denied entitlement to service connection 
for a back disorder in November 1983, and the veteran 
appealed that decision to the Board.  In April 1985, the 
Board denied the veteran's claim.  At that time, the Board 
considered service medical records; a lay statement from the 
veteran's supervisor; lay statements from the veteran 
concerning an in-service back injury and post-service 
treatment and symptomatology; a 1957 medical examination 
associated with the veteran's employment, showing normal 
examination of the spine; the transcript of a hearing before 
the RO in July 1984; and additional lay statements from 
relatives and acquaintances concerning their observations of 
the veteran's post-service back symptomatology.  There was no 
medical evidence showing the existence of a current low back 
disorder.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  Here, the 
Board denied entitlement to service connection for a back 
disorder in April 1985.  The veteran's motion for 
reconsideration of the April 1985 Board decision was denied 
by the Acting Chairman in January 1998.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to April 1985 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board's review of this claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome, and the Board resolves this issue in his favor.  

Pertinent evidence associated with the claims file since the 
Board's April 1985 decision includes, inter alia, (1) 
statements from the veteran; (2) treatment records from 
Brookwood Hospital, Baptist Medical Centers, and Neurological 
Associates, dating from February 1975 to April 1982; (3) a 
June 1999 statement from C. J. McDonald, M.D.; (4) a July 
1975 affidavit from W. R. Whitehurst, M.D.; (5) October 1996 
and March 1998 private examination reports from C.D. Cross, 
M.D.; (6) the transcript of a May 1999 personal hearing; and 
(7) copies of the veteran's service medical records.  Some of 
this evidence submitted since the Board's April 1985 decision 
bears directly and substantially upon the specific matter 
under consideration, and was not considered by the Board when 
it made its decision.  For example, the medical records show 
that the veteran is currently diagnosed as having a low back 
disorder, i.e., degenerative changes on x-ray, status post 
laminectomy.    This evidence is so significant that it must 
be considered to decide fairly the merits of this claim.  The 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder.

The next inquiry must be whether the reopened claim is well 
grounded. A person seeking entitlement to VA benefits must 
state a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim for service connection requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the veteran served on active duty from 
November 1951 to November 1953.  His service records reflect 
that x-ray studies of the lumbosacral spine in February 1953 
showed a very sharp lumbosacral angle but no other evidence 
of abnormality.  It was noted on the veteran's October 1953 
separation examination that he reported back pain since an 
accident in January 1953, but that an orthopedic workup was 
negative. 

Post service medical records, dated many years following 
separation from service, do reveal evidence of a back 
disorder, but no medical opinion of record associates any 
current disability with the veteran's period of active duty.  
Specifically, Dr. Whitehurst's July 1975 affidavit indicated 
that the veteran had a post-operative lumbar disc, yet did 
not attribute the disability to service.  The June 1999 
statement from Dr. McDonald, which referred to a February 
1974 medical note from Dr. Whitehurst, stated that "the 
patient [veteran] described hurting his back while he was in 
the service lifting an object."  In his July 1975 affidavit, 
under "History and Complaints," Dr. Whitehurst also 
recorded the veteran's history of back pain for a long period 
of time.  However, medical reports which merely transcribe 
the veteran's contentions without enhancement cannot be 
considered medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  The doctor was merely recording information 
provided by the veteran.  The statement does not demonstrate 
that based upon his medical expertise, he found any 
disability relating back to service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999). 

The Board is cognizant of the veteran's testimony that Dr. 
Watkins, who treated him within one year of his separation 
from service, told him that any back injury turns into 
arthritis, and that he had a problem.  However, "hearsay 
medical evidence"  does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for a back disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  The first element of 
a well grounded claim has been established - the veteran has 
demonstrated that he currently suffers from a back disorder.  
The second element of a well-grounded claim has also been 
established, as there is competent lay evidence of an injury 
to the veteran's low back during service.  He reported that 
he injured his back in January 1953 while moving a barrel of 
kerosene.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of back symptomatology since active 
service and others have offered written statements as to 
observations of his symptomatology.  But there is no medical 
evidence of record of a nexus between any present back 
disability and any post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating any current back disorder to any in-service 
disease or injury or to any post-service symptomatology.  The 
veteran is not competent to ascribe his post-service 
difficulties to active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran may have continuously experienced back 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic back disability which caused the 
symptoms in service and that that underlying disability 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms and/or 
findings represented a chronic back disorder rather than an 
acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current back 
disability that had its onset in service or is the result of, 
or related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a back disorder.  
Any additional post-service treatment records showing the 
presence of this disability many years after service would 
not well ground the claim.  The veteran has reported that the 
records from the doctor (Dr. Watkins) who treated him within 
a year after service are not available.  Many of the doctors 
who treated him are reportedly deceased.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the veteran's claim.


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

